 
EXHIBIT 10.6
 
A)  
Employment Contract of Li Chak Ming



Employer: Wide Broad Group Limited    Employee: Li Chak Ming Representative:
Mr.Liu Ruisheng


Position: independent non-executive director


Job Duty: According to the experience, providing the independent and objective
opinion for assisting the board of directors. The employee should assurance
enough time and spirit handling the company affair in order to maintain
effective operation and high standard operation of the company.


Effective Period: 2 years, Effective date: July 1st, 2009


Remuneration: HKD$180,000/year will be paid in the last day for every quarter in
four installments.

